

Exhibit 10.409




SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION
 
On December 11, 2019, the Board of Directors approved an increase in the annual
equity grant portion of the non-employee director compensation program, subject
to stockholder approval at the 2020 Annual Meeting of Stockholders. There were
no changes to cash retainers.


Cash Retainers


Each non-employee director receives an annual cash retainer in the amount of
$100,000. The Chairs of the Audit Committee and the Risk Committee each receive
an annual cash retainer of $40,000, and each other member of the Audit Committee
and Risk Committee receives an annual cash retainer of $15,000.  The Chair of
the Compensation Committee receives a cash retainer of $30,000, and the Chair of
the Nominating and Governance Committee receives an annual cash retainer of
$25,000.  Each other member of the Compensation Committee and Nominating and
Corporate Governance Committee receives an annual cash retainer of $10,000. 
There are no fees paid for attendance at board or committee meetings. The Board
of Directors retains the discretion to establish special committees in the
future and to pay a special retainer to the Chair and the members of any such
special committee.


Equity Grants


The Board of Directors approved a $25,000 increase in the annual equity grants
for non-employee directors, subject to stockholder approval at the 2020 Annual
Meeting of Stockholders. With the $25,000 increase in the annual equity grants
for non-employee directors that is subject to stockholder approval at the 2020
Annual Meeting of Stockholders, each non-employee director will receive an
annual equity grant under the 2013 Stock Incentive Plan with an aggregate value
of $185,000.  If approved by stockholders, the equity grants will be 40% in
stock options and 60% in restricted stock units.  Equity grants vest 25% on each
of the first and second anniversaries of the date of grant and the remaining 50%
on the third anniversary of the date of grant. In the event a new non-employee
director is elected to the Board of Directors during the year, a pro-rata cash
retainer amount with the same ratio between cash retainers and equity grants is
granted to that individual.




